OPINION — AG — THE 3% UNITED STATES TREASURY BOND, MATURING FEBRUARY 15, 1995, REFERRED TO IN YOUR LETTER AND IN THE MENTIONED RESOLUTION OF THE COMMISSIONERS OF THE LAND OFFICE, ARE " VALID " WITHIN THE MEANING OF THAT TERM USED IN 64 O.S.H. 51 AND THAT THE INVESTMENT OF THE PERMANENT SCHOOL FUNDS AND OTHER EDUCATIONAL FUNDS UNDER THE MANAGEMENT OF THE COMMISSIONERS OF THE LAND OFFICE, PURSUANT TO ARTICLE VII, ARTICLE VIII, ARTICLE XII OF THE ENABLING ACT, AND ARTICLE XI, OF THE STATE CONSTITUTION, IN WHICH BONDS IS " WITHIN THE LEGAL AUTHORITY " OF THE COMMISSIONERS OF THE LAND OFFICE, WITHIN THE MEANING OF THE TERM AS USED IN 64 O.S.H. 51; PROVIDED, THAT SUCH INVESTMENT WOULD LEAVE SUFFICIENT MONEYS ON HAND TO CLOSE ALL APPROVED APPLICATIONS FOR FIRST MORTGAGE LOANSAS MAY BE APPROVED FROM TIME TO TIME BY THE COMMISSIONERS OF THE LAND OFFICE. CITE: 64 O.S.H. 51, ARTICLE XI, SECTION 6 (JAMES HARKIN)